[J-102-2018]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           :   No. 19 MAP 2018
DEPARTMENT OF TRANSPORTATION,           :
BUREAU OF DRIVER LICENSING,             :
                                        :   Appeal from the Order of the
                   Appellant            :   Commonwealth Court dated October
                                        :   24, 2017 at No. 386 CD 2017
                                        :   Affirming the Order of the Delaware
             v.                         :   County Court of Common Pleas, Civil
                                        :   Division, at No. 2016-07613 dated
                                        :   March 8, 2017.
GINA GIFFORD, AS PERSONAL               :
REPRESENTATIVE FOR VINCENT              :   ARGUED: December 5, 2018
GIFFORD, DECEDENT,                      :
                                        :
                   Appellee             :


                                  ORDER



PER CURIAM                                       DECIDED: February 20, 2019

    AND NOW, this 20th day of February, 2019, the appeal is DISMISSED as moot.